Citation Nr: 0216128	
Decision Date: 11/08/02    Archive Date: 11/14/02	

DOCKET NO.  92-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for traumatic lesions, cephalalgia, cerebral syndrome.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for alcoholism.
 
(The issue of entitlement to service connection for 
degenerative arthritis of the lumbosacral spine will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1943 to September 
1943.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1996, on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

Upon its last review, the Board remanded the claims at issue 
for further development of the record.  Having reviewed the 
procedural record of this case the Board is of the opinion 
that the record is ready for appellate review of the claims 
relative to an increased rating for the residuals of a head 
injury and service connection for a seizure disorder and 
alcoholism.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for 
degenerative arthritis of the lumbosacral spine on a de novo 
basis, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

FINDINGS OF FACT

1. The appellant's service-connected residuals of a head 
injury are characterized as subjective symptoms of memory 
loss, headaches, and dizziness, without evidence of purely 
neurological disorders or multi-infarct dementia.  

2. The appellant does not have a seizure disorder.

3. The appellant does not have alcoholism.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 30 
percent rating for residuals of head trauma are not met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Code 
8045 (2002).

2. A seizure disorder was not incurred in or as a result of 
any incident active service, including the worsened 
residuals of a pre-service head injury.  38 U.S.C.A §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 (2002).

3. Alcoholism was not incurred in or as a result of any 
incident active service, including the worsened residuals 
of a pre-service head injury.  38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

It was held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

Firstly, the appellant has been afforded nine VA medical 
examinations in support of the claims at issue.  See, VA 
examination reports dated in August and December 1993; June, 
July, and September 1995; June 1996; April 1997; December 
1998 and December 1999.  

The appellant has also been apprised on numerous occasions of 
the applicable law pertaining to his claims, as well as 
evidence that would substantiate his claims.  See Statements 
of the Case dated in April 1991; November 1991; April 1994; 
July 1996; March 1999, August 2001, and March 2002.  
Additionally, through Board remands of the case in November 
1994, October 1996, and June 1999, the appellant was apprised 
of the state of the evidentiary record and the efforts that 
VA would then undertake to assist him in the substantiation 
of the claim.  

In particular, the appellant was informed in letters dated in 
October 1996 that VA had requested treatment records from 
various medical care providers, but that it was his 
responsibility to ensure that they were secured for the 
record, and that his failure to submit private medical 
records could result in an adverse decision.  This advisement 
was reiterated in letters dated in July and December 1999 
letter to the appellant.  Finally, the appellant was apprised 
of the specific provisions of the VCAA in June 2001, and was 
advised that in order to substantiate his claims, he should 
submit competent medical evidence relative to the disorders 
in question and was informed as to what such evidence should 
show.       


The Merits of the Claims

The appellant seeks an increased rating for traumatic lesions 
and cephalgia, cerebral syndrome.  The record indicates that 
the RO granted service connection for a neurological 
disability on the basis that although it pre-existed the 
appellant's military service, it was aggravated thereby.  

The appellant also claims entitlement to service connection 
for a seizure disorder and for alcoholism.  As to the former, 
he points to medical evidence generated shortly after his 
military service that indicates the possible presence of 
seizures.  As to his claim of service connection for 
alcoholism, he argues that he developed this addiction 
because he self-medicated to alleviate the symptoms of his 
brain disorder. 

Given these contentions, because the appellant's claims all 
involve interrelated evidence, the Board will first review 
the evidence in its entirety.  The Board's analyses of the 
claims in light of the applicable law will follow.

Factual Background:

The appellant's service medical records indicate that in June 
1943, he complained of dizziness and pain in the occipital 
region of his head.  These complaints were treated and 
attributed to an injury noted to be the result of an incident 
which occurred prior to his entry onto active duty, which 
occurred when the appellant was struck by falling slate in a 
coal mine in January 1943.  The pre-service incident led to 
an in-service diagnosis of a disorder characterized as a 
secondary result of a post-traumatic cerebral syndrome, 
manifested by severe cephalalgia.  

The bulk of the appellant's service medical records indicate 
that he was thereafter treated periodically for complaints of 
headaches.  In September 1943 the appellant was discharged 
from active duty.  Medical records indicated that a medical 
board found him to have been injured prior to entry onto 
active duty and that his disability was not aggravated by 
active duty.  The appellant's service medical records do not 
reveal any evidence of a seizure disorder.

By rating decision dated in March 1944 the appellant was 
granted service connection for on the basis that his 
disability, characterized as traumatic lesions, and 
cephalalgia, post-traumatic cerebral syndrome had been 
aggravated in service.  A 30 percent disability rating was 
awarded.

The appellant underwent a VA psychiatric examination in March 
1945.  He reported that he was having dizzy spells "every 5 
to 10 minutes."  The physician noted that a neurological 
examination was negative.  Because of the nature of his 
reported symptoms and his history, however, an 
electroencephalogram was recommended in determining whether 
the appellant was then experiencing petite mal attacks.  In 
April 1945 the appellant underwent the directed VA 
electroencephalographic testing, and there was no definite 
evidence of cerebral dysrhythmia noted.

The appellant underwent a further VA examination in September 
1947.  His prior history of dizzy spells was noted.  There 
was no evidence noted upon this physical examination of 
seizure symptoms.

The appellant underwent a VA examination in August 1948.  He 
reiterated his prior history, and stated that at the time of 
his discharge from military service his attacks of dizziness 
were not "so bad."  He reported that thereafter, the attacks 
were quite irregular and that following his military service, 
he rested for about five months and then returned to his job 
working in a coal mine.  He stated that he worked in the coal 
mine for about two years, then quit this work and then worked 
in a steel mill.  

As to his then-current symptoms, he reported that he had 
continued to have attacks of dizziness, that he slept much 
and that he became fatigued easily.  Upon neurological 
examination the appellant's cranial nerves were all intact.  
His reflexes were present and equal bilaterally.  The 
examiner further noted that there was no disturbance in 
sensation, no atrophy, and no muscular weakness.  The 
appellant was diagnosed to have a schizoid personality and a 
moderate chronic conversion reaction - the latter was 
manifested by attacks of dizziness, easy fatigue, and 
lethargy.

During a September 1991 hearing the appellant's spouse 
testified in substance that after the appellant returned from 
military service the appellant became "moody" and that he 
would sometimes not respond to her conversation.  She added 
that the appellant would sometimes become dizzy, which she 
believed to be the result of medications that the appellant 
had been prescribed, although she added that the appellant 
was not then under any medications.

In due course of the development of the current claim the 
appellant underwent a VA examination in August 1993.  The 
appellant's wife reported that the appellant had frequent 
mood swings and moodiness.  She observed that the veteran's 
"mind played tricks on him."  For example, she observed that 
the appellant reported walking down the street while being 
fully awake and hearing a voice turning around and seeing no 
one.  His wife added that the appellant sometimes appeared to 
be responding to extraneous stimuli or saying that she had 
talked to him when she did not.  

The appellant denied visual hallucinations, as well as 
delusions or paranoid ideation, although he admitted to an 
extensive history of alcohol abuse where for over 35 years he 
drank a half a pint of whiskey per day.  He stated that 
although he had quit drinking such alcohol, he periodically 
had a bottle of beer on social occasions.  The appellant 
reported that he had memory difficulties.   

Upon clinical examination the appellant was noted to be 
pleasant and cooperative.  The appellant made no abnormal 
movements, and his speech was coherent, unpressured, well 
structured and easily understood.  The appellant's thought 
content and perception was noted to not indicate delusions.  
The appellant did admit to auditory hallucinations.  The 
appellant was noted to be alert and oriented to person and to 
the date.  

The examiner diagnosed the appellant to have an organic 
mental syndrome not otherwise specified and a mild type of 
dementia.  The appellant was also diagnosed to have a 
psychotic disorder, not otherwise specified and alcohol 
abuse.  The examiner commented that the appellant had memory 
problems and a number of risk factors including a very severe 
head injury during military service.  The examiner noted that 
the appellant had "a long history of significant alcohol 
abuse up until three years previously, and that he admitted 
to still using alcohol intermittently."  

Because the examination was deemed inadequate for rating 
purposes the claims folder was returned to the examiner in 
November 1993.  In December 1993 the examiner issued his 
amended and expanded report.  He noted that although the 
appellant had minimized his alcoholic intake his wife 
reported that the appellant drank excessively.  The 
appellant's wife described dizzy spells that had continued 
from the time the appellant left service until the date of 
the examination.  She added that the appellant refused to 
ride in airplanes or on boats and displayed "fearful 
behaviors."  

The examiner noted that although the appellant's wife 
described the appellant to be appearing to talk to people who 
were not present, the examiner had discovered that this 
phenomenon appeared to be related to the appellant's severe 
hearing problem, and a misinterpretation of what he did in 
fact hear.  

Both the appellant and his wife reported that he had had 
problems with his memory since discharge from active service 
and although these problems had not worsened they continued 
to interfere with his ability to function.  The appellant 
also reported that he had "blackout spells," which occurred 
primarily when he bent over but that they would also occur at 
other times.  He stated that these typically lasted a few 
moments but that he did not experience a loss of 
consciousness.  

The examiner reported that his wife escorted the appellant, 
but he was able to ambulate independently and use both hands 
for motor tests.  The appellant was noted to be consistently 
alert and his grooming was adequate.  The examiner reported 
that the appellant cooperated with the evaluation, and that 
he spoke with a normal range of affect and his language was 
both fluent and relevant.  The examiner noted that there was 
no evidence of difficulty with reality testing or tracking 
during the clinical interview or during formal testing. 

The examiner reported that based upon the appellant's 
psychosocial history it was estimated that prior to the 
incident where the appellant injured his head, he functioned 
in the low average range of general intellectual abilities.  
He was noted to have scored in the borderline defective range 
on test of general information typically acquired in school, 
mental calculations, comprehending of social information, and 
the ability to identify missing details and perform simple 
line drawings.  The examiner opined that the appellant's 
overall pattern of performance probably reflected his low 
educational level and socioeconomic status, rather than a 
significant decline from the levels of his pre-injury 
ability.

The examiner further observed that while the appellant did 
have some difficulty during testing this was related to his 
hearing problem and misunderstanding of phonetically similar 
words.

Additionally, the examiner made the following observations:

1.  The appellant's good performance, compared to 
his peers of the same age on clinical testing of 
memory argued against a diagnosis of dementia.  The 
examiner noted that both the appellant and his wife 
reported that these deficits were longstanding, and 
there was no evidence of a significant decline in 
his overall ability to function.  His deficits in 
frontal functioning could be secondary to his 
reported head injuries, for which he was already 
service connected.

2.  Although the appellant had previously endured 
symptoms of hearing things that other people did 
not hear and responding to stimuli that other 
people did not observe, both he and his wife 
described these events in such a way that they 
appeared to be related to severe hearing problems.

3.  Although the appellant reported a history of 
alcohol abuse and there was some evidence in 
literature indicating that alcohol abuse could 
cause cognitive dysfunction the appellant's pattern 
was not typical of alcohol abuse.  Instead his 
deficits were more typical of problems seen after a 
head injury.  

The appellant was diagnosed to have an organic mental 
disorder not otherwise specified and a history of alcohol 
abuse.  A schizotypical personality disorder and a seizure 
disorder were ruled out.

The appellant underwent an additional VA mental disorders 
examination in July 1995.  The appellant reported that he was 
spending most of his time watching television and helping 
with minor chores around the house.  The appellant reported 
that he had various physical conditions that necessitated 
multiple medications, but he denied depressive or other 
effective symptoms.  He reported that he had little energy, 
and that he stayed in his home and watched television all 
day.  The appellant denied psychotic symptoms, except that at 
times he reported that he felt he heard his wife calling him 
when she was not.  

Upon clinical examination, the appellant was noted to be 
friendly, cooperative, and exhibited no aggressive behaviors.  
The appellant appeared to be frustrated and agitated at 
periodic times during the interview.  The appellant denied 
any suicidal or homicidal thoughts.  His speech revealed some 
dysarthria, but was otherwise normal and his rate and rhythm 
of speech were normal.  There was no evidence of delusional 
thinking or of perceptual difficulties.  The appellant did 
seem to have insight into his limitations, and his judgment 
was impaired.  

The appellant was diagnosed to have an organic mental 
syndrome not otherwise specified, and dementia was ruled out.  
The appellant was also diagnosed to have a history of alcohol 
abuse.  The examiner further observed that the appellant's 
symptoms may be related to a dementing process, but that 
based upon the current examination it was difficult to 
determine the degree that his memory impairment was related 
to his head injury versus the dementia.  

In June 1995 the appellant, accompanied by his wife, 
underwent a VA neurological examination.  The appellant 
reported no history of having had seizures.  The appellant's 
wife stated that in the last few years the appellant was 
having increasing problems with short-term memory, as well as 
inattention.  She stated that immediately after the 
appellant's discharge from service he was having memory 
deficits but that they gradually improved.  The appellant and 
his wife noted that the appellant was employed as a 
steelworker most of his life, and the examiner observed that 
he did not appear to be significantly impaired by memory 
problems until recently.  The appellant stated that he was 
then quite forgetful, and the appellant's spouse reported 
that the appellant was inattentive, irritable, and that he 
stared off in space and paid no attention to her for hours on 
end.

On clinical examination the appellant was noted to be awake 
and oriented.  The appellant was noted to have decreased 
hearing, but his cranial nerves were otherwise normal.  The 
appellant was noted to have headaches occurring approximately 
once per week that were not associated with nausea, vomiting 
or photophobia.  The appellant was diagnosed to have an 
organic mental disorder, primarily characterized by short-
term memory loss.  As to a possible seizure disorder, the 
examiner opined that the appellant's symptoms were more 
compatible with sleep apnea than a seizure disorder.  He 
observed that it would be very unusual for a seizure disorder 
to cause prolonged inattention as was present in the 
appellant's case.  

In June 1996 the appellant underwent a VA mental disorders 
examination.  The examiner reported that he had reviewed the 
appellant's claims file as well as previous examinations.  
The examiner observed that the appellant was noted to have 
continued dizzy spells, episodes of confusion, headaches, and 
forgetfulness.  The examiner further noted that both the 
appellant and his wife had reported that these symptoms had 
occurred after the appellant was discharged from service but 
that eventually these symptoms improved to some extent, or at 
least to the extent that the appellant was able to function 
as a worker in the coal mines and as a steel worker until his 
retirement in 1983.  The examiner further indicated that the 
file appeared to reflect that since 1986 the appellant's 
memory problems had increased in severity and frequency as 
well as his dizzy spells.  The examiner noted that the 
appellant admitted to have a lengthy history of alcohol 
abuse, and that he drank on a daily basis especially after 
paydays.  However the examiner noted that the appellant had 
stopped abusing alcohol in 1991 or 1992.

Upon clinical examination, the appellant was noted to be 
alert, oriented, and appeared to be in good contact with the 
routine aspects of reality.  The appellant did not show any 
signs or symptoms of a psychosis.  The examiner observed that 
the appellant was impaired with a hearing problem such that 
questions to him had to be amplified, although the appellant 
responded in an organized, relevant and coherent manner.  The 
examiner observed that the appellant seemed somewhat 
uncertain when it came to such things as the year of his 
marriage and the exact number of years he had been married.  
The appellant was noted to have continued problems with dizzy 
spells, headaches, and periods of confusion and that his 
memory had shown a distinct decline in the past number of 
years.  

The examiner opined that the overall clinical impression was 
one of a mild dementia that may also be accompanied by an 
organic effective syndrome, with some increased irritability 
and mobility that appeared secondary to chronic effects of 
alcohol abuse.  The examiner further noted that it appeared 
the appellant's memory deficit had occurred more promptly and 
abruptly in the previous few years and that this was also 
related to his use of alcohol, his advancing medical problems 
which could effect cerebral functioning, and his age rather 
than specifically to the head injury he reported in service 
or to the alleged head injury that supposedly occurred prior 
to his induction.  The examiner specifically noted that it 
appeared that the appellant showed significant recovery from 
his head injury in or before service.

The examiner reported based upon a review of available 
medical records that the appellant had mild chronic dementia 
secondary at least to his alcohol abuse, alcoholic 
deterioration and organic effective syndrome secondary to 
alcoholic deterioration.  The examiner observed that the 
appellant had showed increasing dementia in the last number 
of years that was related to this "complex syndrome of 
medical problems and especially to his lengthy and virulent 
use of alcohol."  The examiner further stated that the 
appellant appeared to have some symptoms of cerebral 
dysfunction and some mild dementia by history.  He further 
observed that these symptoms appeared to have improved at 
least to the extent that the appellant was able to function 
occupationally for many years and indicated that he did have 
some help.

The examiner believed that there was no evidence at this time 
that the appellant had a seizure disorder.  The examiner 
further observed that the appellant's irritability and his 
"distancing" may well have been a function of sleep apnea 
and/or his organic mental effective syndrome.

The appellant underwent a VA examination in April 1997.  The 
examiner reported that he had reviewed previous mental 
examinations, as well as the appellant's claims folder, and 
electronic records from 1991 to the time of the examination.  
The examiner also reported that he had interviewed the 
appellant and his wife both individually and together.  

The appellant reported that he had "problems with 
everything."  When he was asked to elaborate the appellant 
reported that his head would hum and hurt.  In addition the 
appellant reported that his eyes and ears were "all messed 
up."  The appellant reported that he occasionally saw dots 
before his eyes.  The appellant reported that he generally 
had a cheerful mood but his wife stated that his mood would 
swing up and down frequently since his retirement at the age 
of 62.  The appellant reported that he could not sleep at 
night, and that he would awaken 3 to 4 times.  He stated that 
this was a result of pain in his back.  The appellant 
reported that he had abstained from alcohol use for 
approximately five years.  The appellant denied any 
persecutory or grandiose delusions, current auditory 
hallucinations or suicidal or homicidal ideation.  

Both the appellant and his wife reported that the appellant 
had a memory problem.  In particular they stated that the 
appellant would frequently misplace items and that he could 
not recall details relevant to his daily life.  The appellant 
reported that both he and his wife handled their financial 
affairs together, with the assistance of a son.  The 
appellant reported that he spent much of his time during the 
day watching television but that he frequently took naps.  
The appellant's wife reported that the appellant was "dizzy 
and weak on arising" and that he staggered in his gait at 
this time.  She reported that there was a history of domestic 
abuse.  The appellant's wife further stated that in earlier 
years when the appellant was consuming a considerable amount 
of alcohol he displayed aggressive physical behavior.  They 
stated that the appellant complained frequently of pain and 
in addition, was irritable, argumentative, and abusive at 
times.  They both stated that the latter complaints had 
diminished somewhat since the appellant had abstained from 
alcohol, but they had not completely been obliterated.

Upon clinical examination the appellant was noted to be 
casually attired and groomed.  The appellant was alert and 
oriented to person, place and situation.  His speech was 
slightly dysarthric, but generally comprehensible.  There was 
no evidence of psychomotor retardation, agitation or abnormal 
movement.  His thought pattern was noted to be circumstantial 
with occasional perseveration, but with no evident 
hallucinations or delusions during the examination.  There 
was noted to be no suicidal or homicidal ideation. 

The appellant was diagnosed to have a personality change due 
to head trauma, and dementia due to multiple etiologies.  He 
was also diagnosed to have alcohol abuse in remission.  The 
examiner commented that that the appellant had evidence of an 
organic mental disorder, or a combination of two specific 
organic mental disorders.  He observed that the appellant 
initially suffered from a personality change due to head 
trauma, but that that was currently superimposed on a 
dementia which was related to his head trauma, his breathing-
related sleep disorder and his chronic obstructive pulmonary 
disease.  

The examiner stated that there was no significant evidence of 
a causal relationship between the appellant's head trauma and 
alcohol abuse.  He further observed that there was no 
evidence that alcohol abuse in any way was related to the 
appellant's current problems as on previous 
neuropsychological testing the patterns of deficits 
established on testing were not compatible with alcohol 
abuse.  

The examiner observed that in summary the appellant did have 
a current organic mental syndrome related to the service-
connected traumatic brain injury.  The examiner further noted 
that the preponderance of the appellant's current symptoms 
related to subsequent consequences of his multiple medical 
disorders, but not to alcohol abuse.

The appellant underwent a further VA examination in December 
1999.  The appellant and his wife both stated that there had 
been no change in the appellant's symptoms since the 
examination of April 1997:  the appellant had continued to 
complain of head pain and swelling, which was not associated 
with a change in consciousness, a visual disturbance, motor 
dysfunction or urinary or bowel incontinence.  The appellant 
further reported that he had a persistent bad disposition 
that was characterized predominantly by irritability.  Both 
the appellant and his wife related this to the change in his 
personality following his injury after his enlistment onto 
military service.  They observed that this resulted in verbal 
marital friction but without the associated domestic 
violence.  The appellant denied sustained depression or 
anxious mood, psychotic or neurovegetative symptoms.  The 
appellant also denied suicidal or homicidal ideation.  The 
appellant reported difficulty with memory as well as some 
difficulty in tasks involving extensive reading or 
mathematics that he attributed to a longstanding academic 
performance problem.  Both the appellant and his wife 
reported that he was independent in activities of daily 
living and that they shared responsibility for these with his 
wife perhaps having a slightly greater role.

Upon clinical mental status examination the appellant was 
noted to be casually attired and neatly groomed.  He was 
described as alert, oriented to person, time and place.  
There was no psychomotor retardation, agitation, or abnormal 
movement noted.  His thought content was coherent with some 
perseveration, but without evident hallucinations, delusions, 
or suicidal or homicidal ideation.  The appellant was 
diagnosed to have dementia due to multiple etiologies 
including a head trauma, chronic alcohol abuse, chronic 
obstructive pulmonary disease, and sleep apnea.  He was also 
diagnosed to have a personality change due to head trauma and 
alcohol abuse that was then in sustained full remission.  

The examiner believed that the appellant's current degree of 
dementia was mild.  He observed that it may partly be 
attributable to the service-connected traumatic brain disease 
as well as the other etiologies that were noted.  There was 
noted to be no evidence suggestive of multi-infarct dementia 
that was a vascular etiology.  

There was no evidence to suggest that a seizure disorder 
existed.  The examiner pointed out that the reported history 
was not characteristic of such a seizure disorder nor was 
there was supportive electroencephalographic evidence.  The 
examiner further observed there was no basis to hypothesize 
an etiology for the claimed seizure disorder, as he did not 
believe that the appellant had a seizure disorder.  The 
examiner stated that there may be some reason for a link 
between the service-connected traumatic brain disease and the 
poor impulse control which was attributable to personality 
change due to head trauma as well as the patient's alcohol 
abuse.  The examiner also stated that to a reasonable degree 
of scientific certainty the appellant's service-connected 
traumatic brain disease would only be a minor contributor to 
the etiology of the appellant's extensive history of alcohol 
abuse that was then in apparent sustained remission.

The appellant underwent a VA brain and spinal cord 
examination in December 1999.  The examiner noted that the 
appellant had a significant history of alcoholism, but no 
history of episodic loss of consciousness, shaking, or other 
symptoms that would be suggestive of a seizure disorder.  
Upon this examination, the examiner noted the previous 
history of a minimal organic mental disorder that was 
characterized by complaints of memory impairment.  The 
examiner noted that this examination was consistent with the 
appellant's age and his history of alcoholism, but that the 
possibility that his symptoms may at least in part represent 
a sequale of his closed injury was possible.  

The examiner further indicated there was no history of a 
seizure disorder by history and a normal electroencephalogram 
was consistent with that assessment.  The examiner further 
stated that the appellant had a history of alcoholism, but 
that there was no evidence that such alcoholism was related 
to his injuries in service.  No seizure disorder was found, 
and there was no evidence by history to suggest that the 
appellant had a multi-infarct dementia.

Increased disability rating for traumatic lesions, 
cephalalgia, cerebral syndrome:

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

The appellant's disability is evaluated under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045, pertaining to 
"brain disease due to trauma."  Under this regulation, 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Psychiatric symptomatology due to brain trauma are rated 
under Code 9304, the code for dementia due to brain trauma. 
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Code 8045; 38 C.F.R. § 
4.130, Code 9304.

The Board has carefully considered all of the evidence of 
record in light of the applicable law and the appellant's 
contentions.  Having done so, the Board is of the opinion 
that the preponderance of the evidence is against the claim.  

The appellant's 30 percent disability rating has been in 
effect for 58 years.  It is therefore a "protected" rating 
which cannot be reduced (except with a showing of fraud or 
other circumstances not present in this case).  38 C.F.R. § 
3.951.

First, the record does not show any evidence of purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or similar disorders.  
Indeed, the Board observes that service connection was 
granted on the basis of aggravation, i.e., that the 
appellant's pre-military service injury was worsened during 
the course of his military tenure.  In this regard, the 
appellant has not alluded to, and the record does not show, 
any competent evidence that the appellant's aggravated pre-
service disability has resulted in any "purely neurological 
disabilities" such as are exemplified in the above-cited 
provisions regulation.  

The appellant's predominant symptoms of record, as linked to 
the service-connected disorder, are noted by competent 
medical evidence to be headache, and dizziness.  Because they 
are recognized as symptomatic of brain trauma, a disability 
rating greater than 10 percent is not assignable.  As noted, 
because the appellant's rating has been in effect for over 20 
years, it is protected and may not be reduced.  38 C.F.R. § 
3.951.

The Board has carefully considered the record with a view 
towards ascertaining whether any of the appellant's other 
reported symptoms, claimed by him to be part of the service-
connected disorder, would result in a greater evaluation than 
is presently assigned.  The bulk of the competent medical 
evidence of record reveals that these symptoms are 
attributable in large part to the appellant's long-history of 
alcohol abuse, however, as the Board will explain below, 
service connection for alcohol abuse is not warranted.  

As is noted, applicable regulation provides that psychiatric 
symptomatology due to brain trauma are rated under Code 9304, 
the code for dementia due to brain trauma. Ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 
4.130, Diagnostic Code 9304.

A competent medical diagnosis of multi-infarct dementia 
associated with brain trauma is not of record, and has been 
specifically ruled out.  See, e.g., VA examinations dated in 
March 1945; December 1993 (Examiner commenting that the 
appellant's good performance argued against diagnosis of 
dementia); July 1995 (Specifically ruling out diagnosis of 
dementia). 

Although a VA examiner rendered a clinical impression in June 
1996 that the appellant had a mild dementia, he also noted 
that such reported symptoms were obtained "by history."  As 
noted above, other examiners specifically ruled out such 
dementia on prior occasions.  While a December 1999 VA mental 
disorders examiner diagnosed the appellant to have dementia, 
multi-infarct dementia was specifically ruled out.  Indeed, 
on this occasion, the examiner noted that the appellant's 
symptoms were due to "multiple etiologies," including 
chronic alcohol abuse, chronic obstructive pulmonary disease, 
and sleep apnea.  Additionally, the 
December 1999 VA brain and spinal cord examiner specifically 
ruled out a diagnosis of multi-infarct dementia.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Given that the preponderance of the evidence is against the 
claim, the appeal for an increased disability rating is 
denied.  


Service connection for a seizure disorder:

As previewed, the appellant also contends that he may have a 
seizure disorder that was caused by the service-connected 
head injury.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Although the appellant points to the comment of a March 1945 
VA examiner that further testing would have to be conducted 
on that occasion to determine whether he had a grand mal 
seizure disorder, competent medical opinion and testing on 
that and further occasions have consistently ruled out the 
disability.  See, e.g., April 1945 VA electroencephalogram 
testing; September 1947 VA examination (Noting no evidence of 
seizure symptoms); December 1993 VA examination ("ruling 
out" seizure disorder).  

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, a grant of 
service connection is not appropriate.  

Because competent medical evidence has consistently shown the 
appellant not to have a seizure disorder, the claim is 
denied.  

Service connection for alcoholism:

The appellant also alleges that he developed alcoholism 
because of the service-connected head injury.  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), it was 
held that applicable law  does not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability, and that the only 
permits compensation in a situation where there was a causal 
relationship between a service-connected disability and an 
alcohol or drug abuse disability and not in cases where the 
claimed alcohol or drug abuse disability was due to willful 
misconduct.

The record does not indicate that the appellant presently has 
alcoholism.  As noted above, a requisite to a grant of 
service connection is that the claimant must have the 
disability in question.  Throughout the pendency of the 
claim, VA examiners have all commented that the appellant had 
a history of alcoholism, and that he ceased drinking in 
approximately 1990.  See, e.g., August 1993 (noting 
"significant alcohol abuse up to three years previously); 
December 1993 (diagnosing a "history of" alcohol abuse); 
June 1996 (noting appellant had stopped drinking in 1991 or 
1992); VA outpatient treatment reports, dated April 1999 to 
February 2000 (noting alcohol abuse in sustained remission).

Because the appellant does currently have the disorder for 
which he seeks service connection, the claim is denied.  
ORDER

An increased disability rating for traumatic lesions, 
cephalalgia, cerebral syndrome is denied.

Service connection for a seizure disorder is denied.

Service connection for alcoholism is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

